DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Quayle Action
This application is in condition for allowance except for the formal matters explained below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Drawings
The drawings are objected to because they are blurry and the reference numerals and other characters are too small, all of which makes the drawings difficult to read and understand.  File new replacement drawings that have greater clarity and with larger reference numerals and characters.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statement filed 1/21/2021 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
The abstract filed 1/21/2021 appears to be acceptable.

Specification
The disclosure is objected to because of the following informalities: 
in lines 32 and 35 on page 2, the commas should be placed inside the quotation marks (e.g., “Regeneration”, should be changed to “Regeneration,”), and the same should be provided throughout the specification (there are approximately 20 instances of this comma error and they are too numerous to individually note each one);
in line 22 on page 5, “the the” should be changed to “the”;
in line 23 on page 5 and in line 25 on page 8, the two dashes (hyphens) are too small and should be replaced with em dashes (i.e., longer dashes) (note that em dashes can be inserted as special characters in Microsoft word by going to Insert[Wingdings font/0xE0]Symbol[Wingdings font/0xE0]More Symbols[Wingdings font/0xE0]Special Characters Tab) (there are many instances of these dashes in the specification and they are too numerous to individually note each one)
in lines 31-34 on page 9, the “five figures” should be “six”;
in line 30 on page 6, the two commas adjacent each other should be changed to a single comma (the same appears on page 53 in line 27 and should be changed there as well); and
in line 22 on page 33, the two periods adjacent each other should be changed to a single period.
Applicant should use the above objections as a guideline and correct all other errors of a grammatical/typographical nature, as they are too numerous to individually list.


Allowable Subject Matter
Claims 1-32 are allowed.

Reasons for Allowance
In claim 1, the recitation of “a heat pump (UAX) which makes up a closed circuit that regenerates the regenerative constituent Brayton cycle,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 2-32 are allowed due to dependency on claim 1.
For claim 1, the prior art reference considered to be closest, Corbishley US 2017/0009605, roughly teaches an installation to generate mechanical energy using a Combined Power Cycle including at least:  means to implement a closed or semi-closed regenerative constituent Brayton cycle (in Fig. 2, with 44, 46, and 48) which uses water as thermal fluid [43], and means to implement at least one Rankine cycle (at 50 in Fig. 2), the constituent basic Rankine cycle, interconnected with the regenerative constituent Brayton cycle (Fig. 2, [45]; see [41-45] for a description of Fig. 2).  
However, the system of Corbishley is not considered to be a functional equivalent of the system of the present invention.  The means to combine the Brayton and Rankine cycles of the present invention are not the same as the means combining the Brayton and Rankine cycle of Corbishley.  Notably, in the present invention, a 
All claims depend from claim 1 and are allowable as a result.
The Office considered whether claim 17 is an improper “use” claim as discussed in MPEP 2173.05(q).  However, there is no issue of indefiniteness (under 35 USC 112(b)), nor is there an issue regarding lack statutory subject matter for lack of reciting a method step (under 35 USC 101), because it is clear that claim 17 requires the step of generating energy with the installation of claim 2, which satisfies both statutes.  This result is similar to the result in Ex parte Porter discussed in MPEP 2173.05(q).II.   
Additional prior art references have been cited so as to be representative of the state of the art of various elements of the invention, but each is at least as deficient as 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/MICKEY H FRANCE/Examiner, Art Unit 3746 


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Friday, July 9, 2021